FILED
                            NOT FOR PUBLICATION                              APR 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50064

               Plaintiff - Appellee,              D.C. No. 2:11-cr-01068-ODW

  v.
                                                  MEMORANDUM*
EDGAR RAFAEL AGUILAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Edgar Rafael Aguilar appeals from the district court’s judgment and

challenges the 135-month sentence imposed following his guilty-plea conviction

for conspiracy to possess with intent to distribute and to distribute controlled

substances, in violation of 21 U.S.C. § 846. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Aguilar contends that the district court procedurally erred by failing to

consider and address his argument that a Guidelines sentence created an

unwarranted sentence disparity between him and his co-defendants. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the district court correctly

considered the need to avoid unwarranted sentencing disparities and sufficiently

explained the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      Aguilar next contends that his sentence is substantively unreasonable in light

of the alleged sentencing disparity and the mitigating factors. The district court did

not abuse its discretion in imposing Aguilar’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The within-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Aguilar’s criminal history. See Gall, 552 U.S. at 51;

see also United States v. Carter, 560 F.3d 1107, 1121 (9th Cir. 2009) (district court

is justified in imposing different sentences on defendants who are convicted of

different crimes).

      AFFIRMED.


                                           2                                      14-50064